                                                    1   THIERMAN BUCK, LLP                                     CITY OF RENO
                                                    2   Mark R. Thierman, Nev. Bar No. 8285                    Reno City Attorney
                                                        Joshua D. Buck, Nev. Bar No. 12187                     Karl Hall
                                                    3   Leah L. Jones, Nev. Bar No. 13161                      Assistant City Attorney
                                                        7287 Lakeside Drive                                    Jonathan Shipman, Nev. Bar No. 5778
                                                    4   Reno, Nevada 89511                                     Deputy City Attorney
                                                    5   Tel. (775) 284-1500                                    William E. Cooper, Nev. Bar No. 2213
                                                        Fax. (775) 703-5027                                    Deputy City Attorney
                                                    6   mark@thiermanbuck.com                                  William J. McKean, Nev. Bar No. 6740
                                                        josh@thiermanbuck.com                                  Post Office Box 1900
                                                    7   leah@thiermanbuck.com                                  Reno, NV 89505
                                                    8                                                          (775) 334-2050
                                                        Attorneys for Plaintiffs                               shipmanj@reno.gov
                                                    9                                                          cooperw@reno.gov
Email info@thiermanbuck.com www.thiermanbuck.com




                                                                                                               mckeanw@reno.gov
                                                   10
          (775) 284-1500 Fax (775) 703-5027




                                                   11                                                          Attorneys for Defendants
              THIERMAN BUCK LLP
                 7287 Lakeside Drive




                                                   12
                   Reno, NV 89511




                                                                                   UNITED STATES DISTRICT COURT
                                                   13                                   DISTRICT OF NEVADA
                                                   14
                                                   15   CATHERINE CASTELLANOS, LAUREN                      Case No.: 3:19-CV-0693-MMD-CLB
                                                        COURTNEY, RACHAEL JASPER,
                                                   16   BRIANNA MORALES, VICTORIA                          STIPULATION AND [PROPOSED]
                                                   17   RACHET, LILY STAGNER, NATALEE                      ORDER TO EXTEND DISCOVERY
                                                        WELLS, CECELIA WHITTLE and                         DEADLINES
                                                   18   MARYANN ROSE BROOKS, on behalf of
                                                        herself and all others similarly situated,                          First Request
                                                   19
                                                   20           Plaintiff(s),

                                                   21          v.
                                                   22
                                                        CITY OF RENO and MICHAEL CHAUMP,
                                                   23   in his official capacity as Business Relations
                                                        Manager of Community Development and
                                                   24   Business Licenses for the CITY OF RENO
                                                        and DOES 1 through 10, inclusive,
                                                   25
                                                   26          Defendant(s).

                                                   27
                                                   28



                                                                                                         -1–
                                                                 STIPULATION AND [PROPOSED] ORDER TO EXTEND ALL DISCOVERY DEADLINES
                                                    1          Pursuant to Local Rule (“LR”) IA 6-1 Plaintiffs CATHERINE CASTELLANOS,
                                                    2   LAUREN COURTNEY, RACHAEL JASPER, BRIANNA MORALES, VICTORIA RACHET,
                                                    3   LILY STAGNER, NATALEE WELLS, CECELIA WHITTLE and MARYANN ROSE
                                                    4   BROOKS, on behalf of themselves and all others similarly situated (hereinafter “Plaintiffs”), by
                                                    5   and through their counsel of record THIERMAN BUCK, LLP, and Defendants CITY OF RENO
                                                    6   and MICHAEL CHAUMP (hereinafter “Defendants”), by and through their counsel of record,
                                                    7   RENO CITY ATTORNEYS OFFICE, hereby request and stipulate for a ninety (90) days
                                                    8   extension on all scheduling deadlines due to the novel coronavirus (COVID-19).
                                                    9          This is the Parties’ first request for an extension of time. This request is not intended
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   for delay, and is made in good faith.
          (775) 284-1500 Fax (775) 703-5027




                                                   11
              THIERMAN BUCK LLP




                                                          I.   PROPOSED UPDATED DISCOVERY PLAN AND SCHEDULING ORDER
                 7287 Lakeside Drive




                                                   12
                   Reno, NV 89511




                                                   13          The Court approved the Parties Scheduling Order on March 2, 2020. See ECF No. 23.

                                                   14   However, due to the issues related to COVID-19 and in an effort to allow both Parties to better

                                                   15   manage their work, employee, and family commitments, as well as allows the Court to better

                                                   16   manage its docket. The Parties propose that the Court adopt the following deadlines:

                                                   17          A.       FRCP 26(f) and Initial Disclosures

                                                   18          The Parties have timely provided initial disclosures.

                                                   19          B.       Discovery Cut-Off

                                                   20          The Parties current discovery cut-off date is September 4, 2020. The Parties propose to

                                                   21   extend that deadline for 90 days to Thursday, December 3, 2020.

                                                   22          C.       Interim Status Report.

                                                   23          In compliance with LR 26-3, the Parties shall submit an interim status report fifty-nine

                                                   24   (59) days prior to the close of Discovery or Monday, October 5, 2020 (the sixtieth day lands

                                                   25   on a Sunday).

                                                   26          D.       Deadline to File Dispositive Motions

                                                   27          There are currently no dispositive motion deadlines. Pursuant to LR 26-1(b)(4) and

                                                   28   because the viability and scope of any class action has not been decided by the Court, it is the



                                                                                                      -2–
                                                                STIPULATION AND [PROPOSED] ORDER TO EXTEND ALL DISCOVERY DEADLINES
                                                    1   Parties’ position that it would be premature to establish a dispositive motion deadline at this
                                                    2   time. The Parties propose that they confer and make a good faith effort to agree and submit an
                                                    3   updated proposed scheduling order which includes deadlines regarding any additional interim
                                                    4   status reports, dispositive motions, and trial ten (10) days after the Court rules on any motion
                                                    5   directly related to FRCP 23 class certification and/or decertification. An updated scheduling
                                                    6   order regarding relevant deadlines should be entered after FRCP class certification has been
                                                    7   decided.
                                                    8          E.       Extension of Scheduled Deadlines. The Parties agree to comply with LR 26-4,
                                                    9   which states: Applications to extend any date set by the discovery plan, scheduling order, or
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   other order must, in addition to satisfying the requirements of LR 6-1, be supported by a
          (775) 284-1500 Fax (775) 703-5027




                                                   11   showing of good cause for the extension. All motions or stipulations to extend a deadline set
              THIERMAN BUCK LLP




                                                        forth in a discovery plan shall be received by the Court no later than twenty-one (21) days
                 7287 Lakeside Drive




                                                   12
                   Reno, NV 89511




                                                   13   before the expiration of the subject deadline. A request made after the expiration of the subject
                                                   14   deadline shall not be granted unless the movant demonstrates that the failure to act was the
                                                   15   result of excusable neglect and comply with LR 26-4. Any motion or stipulation to extend or to
                                                   16   reopen discovery shall include:
                                                                            i.        A statement specifying the discovery completed.
                                                   17
                                                                             ii.      A specific description of the discovery that remains to be
                                                   18
                                                                                      completed.
                                                   19
                                                                            iii.      The reasons why discovery remaining was not completed within
                                                   20
                                                                                      the time limits set by the discovery plan; and
                                                   21                       iv.       A proposed schedule for completing all remaining discovery.
                                                   22
                                                               F.       Deadline to Amend Pleadings/Add Parties
                                                   23
                                                               The current deadline to amend pleadings/add parties is June 5, 2020. The Parties
                                                   24
                                                        propose that the date for filing motions to amend pleadings or to add Parties propose to extend
                                                   25
                                                        that deadline for 90 days to Thursday, September 3, 2020, unless otherwise permitted by the
                                                   26
                                                        Court pursuant to the FRCP.
                                                   27
                                                               G.       Deadline to Disclose Experts
                                                   28



                                                                                                       -3–
                                                                   STIPULATION AND [PROPOSED] ORDER TO EXTEND ALL DISCOVERY DEADLINES
                                                    1           The current deadline to disclose expert witnesses is June 8, 2020 and disclosures
                                                    2   identifying rebuttal experts is August 7, 2020. The Parties propose to extend the deadline for
                                                    3   filing expert disclosures for ninety-two (92) days to Tuesday, September 8, 2020 (the
                                                    4   ninetieth days lands on a Sunday before the Labor Day Holiday) Rebuttal disclosures shall be
                                                    5   made sixty-one (61) days after on Monday, November 9, 2020 (the sixtieth day lands on a
                                                    6   Sunday).
                                                    7           H.      Motion for FRCP 23 Class Certification.
                                                    8           The current deadlines for Plaintiff’s motion for FRCP 23 class certification is July 6,
                                                    9   2020. The Parties propose Plaintiffs shall file their motion fifty-nine (59) days prior to the
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   discovery cut-off date or Monday, October 5, 2020. Defendants shall file their opposition
          (775) 284-1500 Fax (775) 703-5027




                                                   11   twenty-one (21) days later on or before Monday, October 26, 2020. Plaintiffs shall file their
              THIERMAN BUCK LLP




                                                        reply in support fourteen days later on or before Monday, November 9, 2020.
                 7287 Lakeside Drive




                                                   12
                   Reno, NV 89511




                                                   13           I.      Deadline for Joint Pre-Trial Order
                                                   14           There is currently no deadline for the Joint Pre-Trial Order. Pursuant to LR 26-1(b)(5)
                                                   15   and because the viability and scope of any class action has not been decided by the Court, it is
                                                   16   the Parties’ position that it would be premature to establish a pre-trial order deadline. The
                                                   17   Parties propose that they confer and make a good faith effort to agree and submit an updated
                                                   18   proposed scheduling order which includes deadlines regarding any additional interim status
                                                   19   reports, dispositive motions, and trial ten (10) days after the Court rules on any motion directly
                                                   20   related to FRCP 23 class certification.           An updated scheduling order regarding relevant
                                                   21   deadlines should be entered after FRCP class certification has been decided.
                                                   22           J.      FRCP 26(A)(3) Disclosures
                                                   23           The Parties agree to include their disclosures required by FRCP 26(a)(3) and any
                                                   24   objections thereto in the joint pretrial order.
                                                   25           K.      Jury Trial
                                                   26           A jury trial has not been demanded.
                                                   27           L.      ADR/Settlement Prospects
                                                   28



                                                                                                           -4–
                                                                 STIPULATION AND [PROPOSED] ORDER TO EXTEND ALL DISCOVERY DEADLINES
                                                    1          In compliance with LR 26-1(b)(7) the Parties certify that they have met and conferred
                                                    2   about the possibility of using alternative dispute-resolution process including mediation,
                                                    3   arbitration, and neutral evaluation. Given that this action is based on constitutional claims for
                                                    4   declaratory and injunctive relief and as a putative class action, the Parties reserve the right to
                                                    5   further confer about the possibility of using alternative dispute resolution processes at the close
                                                    6   discovery.
                                                    7          In compliance with LR 26-1(b)(8) the Parties certify that they have considered consent
                                                    8   to trial by magistrate judge under 28 U.S.C. § 636(c) and FRCP 73 and the use of the Short
                                                    9   Trial Program (General Order 2013-01).
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10          M.      Trial Issues
          (775) 284-1500 Fax (775) 703-5027




                                                   11                  1.      Proceeding before the magistrate judge: The Parties agree to timely file
              THIERMAN BUCK LLP




                                                               the requisite Form AO 85 should they intent to proceed before the magistrate judge.
                 7287 Lakeside Drive




                                                   12
                   Reno, NV 89511




                                                   13                  2.      Bifurcation of trail: Plaintiffs do not request bifurcation or phasing of
                                                   14          trial nor do they request shortening or expediating discovery, pre-trial motions or trial.
                                                   15                  3.      Use of Electronic Evidence in Jury Trial:         No jury trial has been
                                                   16          demanded (ECF No. 1-1). The Parties stipulate and agree that any electronic evidence
                                                   17          will be prepared in compliance with LR 26-1(b)(9).
                                                   18          N.      Final Pretrial Conference
                                                   19          The Final Pretrial Conference shall be held two (2) weeks prior to the Trial Date.
                                                   20   ///
                                                   21   ///
                                                   22   ///
                                                   23   ///
                                                   24   ///
                                                   25   ///
                                                   26   ///
                                                   27   ///
                                                   28   ///



                                                                                                       -5–
                                                                STIPULATION AND [PROPOSED] ORDER TO EXTEND ALL DISCOVERY DEADLINES
                                                    1           O.     Trial Date
                                                    2           Because this action has been brought is based on constitutional claims for declaratory
                                                    3   and injunctive relief and as a putative class action, and because dispositive motions will likely
                                                    4   be filed, the Parties believe setting a proposed trial date and length would be premature at this
                                                    5   time.
                                                    6           Respectfully submitted,
                                                    7   Dated: March 30, 2020                             Dated: March 30, 2020
                                                    8
                                                        THIERMAN BUCK, LLP                                RENO CITY ATTORNEY
                                                    9
Email info@thiermanbuck.com www.thiermanbuck.com




                                                        /s/ Mark R. Thierman                              /s/_Karl Hall___________________
                                                   10   Mark R. Thierman, Nev. Bar No. 8285               Karl Hall
                                                        Joshua D. Buck, Nev. Bar No. 12187                Jonathan Shipman, Nev. Bar No. 5778
          (775) 284-1500 Fax (775) 703-5027




                                                   11
                                                        Leah L. Jones, Nev. Bar No. 13161                 William E. Cooper, Nev. Bar No. 2213
              THIERMAN BUCK LLP




                                                        7287 Lakeside Drive                               William J. McKean, Nev. Bar No. 6740
                 7287 Lakeside Drive




                                                   12
                   Reno, NV 89511




                                                        Reno, Nevada 89511                                Post Office Box 1900
                                                   13   Attorneys for Plaintiffs                          Reno, NV 89505
                                                   14                                                     Attorneys for Defendants

                                                   15
                                                   16
                                                   17
                                                   18                                               ORDER

                                                   19
                                                   20           IT IS SO ORDERED.

                                                   21
                                                   22                        31st day of _____________________,
                                                                Dated this _______           March              2020.
                                                   23
                                                   24
                                                                                                     ___________________________________
                                                   25                                                UNITED STATES MAGISTRATE JUDGE
                                                   26
                                                   27
                                                   28



                                                                                                      -6–
                                                                 STIPULATION AND [PROPOSED] ORDER TO EXTEND ALL DISCOVERY DEADLINES
